Citation Nr: 0115657	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has a ninth grade education and has been 
unemployed since 1995, when he quit a job as an insulator. 

3.  The veteran's service-connected disability precludes him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance Act 
of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a TDIU for his 
service-connected disability.  He states that his condition 
has worsened.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In May 1998 and September 
and October 1999, the veteran was provided VA medical 
evaluations of his Meniere's Disease.  He was also provided a 
VA general medical examination in July 1999.  In November 
1999, he received a copy of the rating decision denying his 
claim and notice of his appellate rights.  A statement of the 
case was issued in March 2000, and a supplemental statement 
of the case in December 2000 which discuss the evidence of 
record, the applicable statutory and regulatory law and the 
reasons his claim was denied.  

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Factual Background

A March 1995 Board decision granted service connection for 
bilateral defective hearing and bilateral tinnitus.  An April 
1995 rating decision assigned 10 percent ratings for these 
disabilities. 

VA and private treatment records, dating from September 1996 
to December 1997, show frequent complaints of dizziness and 
vertigo.  A September 1997 progress note reveals that his 
dizziness was controlled with the use of Antivert.  

A June 1997 Pappas Ear Clinic evaluation indicates that the 
veteran had a long-standing history of hearing loss and was 
currently on disability for his hearing difficulties.  He had 
episodic (occurring several times per week with nausea on one 
episode) vertigo and unsteadiness of one year's duration.  
His vertigo typically lasted seconds and could be aggravated 
by head or eye positioning.  He experienced unsteadiness when 
ambulating.  The diagnosis was Meniere's Disease that was 
difficult to localize to one side.  A February 1998 letter 
from Dennis G. Pappas, Jr., M.D., noted that the veteran's 
condition had shown improvement with vestibular 
rehabilitation therapy and was able to perform most of his 
daily activities. 

In February 1998, the veteran filed a claim for TDIU.

Following a May 1998 VA audiological evaluation, it was 
concluded that the veteran had moderately severe to severe 
high frequency sensorineural hearing loss in his right ear 
and moderately severe to profound high frequency 
sensorineural hearing loss in his left ear.  

During his July 1999 VA general medical examination, the 
veteran complained of frequent dizzy spells that lasted for 
days or a couple of weeks at a time.  He denied falling 
during these episodes.  The relevant diagnosis was Meniere's 
disease with decreased hearing.

At his October 1999 VA examination for ear disease, the 
veteran gave a history of no fluctuating hearing loss since 
his severe noise exposure.  He complained of tinnitus and 
disabling dizziness.  He reported episodes of dizziness at 
least twice a week.  Audiological testing revealed moderately 
severe sensorineural hearing loss in both ears and the 
diagnosis included disabling dizziness which affected his 
daily activities.

Dr. Pappas, in a December 1999 letter, states that the 
veteran was expected to make more improvement, but that there 
was no known cure for Meniere's disease and that he would 
probably experience continued vertigo to some degree despite 
his therapy.

Thomas L. Eby, M.D., in a February 2000 letter, states that 
the veteran had persistent ringing in his ears, hearing loss 
and imbalance because of his Meniere's Disease.  Dr. Eby 
reiterated these findings in a subsequent June 2000 letter.

During his June 2000 personal hearing, the veteran testified 
that he experienced episodes of dizziness and that it took 
awhile in the mornings before he could walk as a result of 
these episodes.  He took Maxzide for the dizziness.

A December 2000 rating decision increased the rating for the 
veteran's bilateral hearing loss to 30 percent effective from 
February 1998 and recharacterized the rating, as well as his 
rating for tinnitus, evaluating both disabilities under the 
rating for Meniere's Disease at 60 and effective from 
February 1998.  

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from a common etiology or 
a single accident are considered as one disability.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

If the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran is service connected for Meniere's disease only.  
His disability rating is 60 percent.  Therefore, the veteran 
meets the percentage criteria for an award of TDIU.  38 
C.F.R. § 4.16(a).  The remaining question, then, is whether 
the veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.

A 100 percent evaluation is warranted for severe Meniere's 
syndrome, manifested by hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly.  
When Meniere's syndrome is moderate, manifested by frequent 
attacks of vertigo from one to four times a month, including 
cerebellar gait, a 60 percent rating would be warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6205 (2000).  

A review of the medical evidence of record, reveals that the 
veteran's disability picture more nearly approximates the 
criteria for a 100 percent rating under Diagnostic Code 6205; 
however, a schedular increase is not currently before the 
Board for consideration.  The treatment records and 
examination reports clearly document a history of diminished 
auditory acuity and tinnitus in both ears as well as episodes 
of vertigo at least twice a week.  Moreover, the veteran has 
indicated that he was unable to be gainfully employed as a 
result of his Meniere's disease and the VA examiners have 
diagnosed disabling dizziness that affects his daily 
activities.  

Considering this evidence, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that his service-
connected disability precludes him from securing or following 
a substantially gainful occupation.  The veteran has been 
unable to work in his typical occupation due to his service- 
connected disability.  Therefore, resolving doubt in his 
favor, the Board finds that the evidence supports entitlement 
to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 
4.16.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

